Case 6:20-cv-01433-PGB-GJK Document 27 Filed 03/22/21 Page 1 of 1 PageID 127




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


TIM FOOTE,

                    Plaintiff,

v.                                           Case No: 6:20-cv-1433-PGB-GJK

TRANS UNION LLC,

                    Defendant.
                                     /

                                     ORDER

        This cause comes before the Court on the parties’ Stipulation of Dismissal

With Prejudice (Doc. 26), March 19, 2021. The stipulation of dismissal is self-

executing pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims

against Defendant Trans Union LLC are DISMISSED WITH PREJUDICE. The

Clerk of Court is DIRECTED to terminate any pending deadlines and close the

file.

        DONE AND ORDERED in Orlando, Florida on March 22, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties
